—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered June 20, 1997, convicting him of grand larceny in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Thompson, Santucci and Joy, JJ., concur.